266 F.3d 979 (9th Cir. 2001)
STATE OF IDAHO, Plaintiff-Appellant,v.LON T. HORIUCHI, Defendant-Appellee.
No. 98-30149D.C. No. CR-97-00097-EJL
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed September 14, 2001

Before: Mary M. Schroeder, Chief Judge, and Procter Hug, Jr., Alex Kozinski, Pamela Ann Rymer, Andrew J. Kleinfeld, Michael Daly Hawkins, Sidney R. Thomas, Barry G. Silverman, Susan P. Graber, William A. Fletcher and Richard A. Paez, Circuit Judges.

ORDER

1
The motion of Appellant Lon T. Horiuchi to vacate the opinions previously entered is GRANTED, and IT IS  HEREBY ORDERED that the opinion of the en banc court filed June 5, 2001, 253 F.3d 359 (9th Cir. 2001), the panel opinion filed June 14, 2000, 215 F.3d 986 (9th Cir. 2000), as well as the opinion and judgment of the district court entered May 14, 1998, CR-97-097-N-EJL (D. Id. May 14, 1998), be, and the same hereby are, VACATED as moot.


2
SO ORDERED.